The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to Applicant’s amendments filed on 3/19/2021.

Status of Claims
Claims 1, 4-6, 9, 11, and 14-20 are amended. Claims 1-20 are pending in the application.

Priority
The priority date that has been considered for this application is March 15, 2013.    

Response to Amendment
(A). Regarding nonstatutory double patenting rejections: Applicant filed Terminal Disclaimer on November 2, 2020, and the TD is approved on record. The nonstatutory double patenting rejections are withdrawn.  
(B). Regarding art rejections: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant's amendments necessitated new grounds of rejections presented in the following art rejection.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as 

            (B).      Claimed limitations are provided with the Bold fonts in the art rejection.

Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al (US 20110246253 A1, hereinafter “Yu”) in view of Rechterman (US 20100205302 A1, hereinafter “Rechterman”).   

Regarding claim 1 (Currently Amended), Yu teaches A method comprising: 
receiving custom code of a corresponding application at one or more servers from a [[user]] developer of the corresponding application for incorporation into a backend-as-a-service program that executes on the one or more servers and that is configured to provide a backend service to [[a]] the corresponding application (para [0080], “…A process, in this context, may be, for example, a program developed in a scripting system, typically using a graphical notation such as a flow diagram, which interfaces to the BaaS service APIs as well as external services such as a simple mail transfer protocol (SMTP) server for sending email”, In the cited paragraph of the prior art, a program developed in a scripting system reads on the custom code, the program interfaces to the BaaS (which is backend-as-a-service) APIs reads on incorporated into a backend-as-a-service program.); 
enabling the [[user]] developer to access the custom code on the one or more servers without enabling the [[user]] developer to access host code that hosts the custom code on the one or more servers, the host code defining a runtime in which the custom code executes (para [0080], wherein the process service module reads on the host code defining a runtime, the developer is enabled to access custom code, i.e. a program developed by the developer, one of ordinary skill in the art understands that to protect host code from any undesirable modification, the developer is not enabled to access the host code, i.e. the code of the process service module); and 
Yu does not explicitly teach 
executing the backend-as-a-service program, including the custom code, on the one or more servers to provide one or more custom backend features that are defined by the custom code to the corresponding application.
Rechterman teaches 
executing the backend-as-a-service program, including the custom code, on the one or more servers to provide one or more custom backend features that are defined by the custom code to the corresponding application (para [0062], “FIG. 8 illustrates an alternate embodiment of the method illustrated in FIG. 7, further comprising the steps of receiving (perhaps via at least one routing server 300), a request for a plurality of content from the customer website(s) 160 (Step 800)…” para [0034-0035] teaches that the datacenter hosts servers which comprise programs, wherein the programs read on the backend-as-a-service program. This paragraph indicates that the customer websites provide custom backend features).
Yu and Rechterman are analogous art because both deal with software development and control using a hosting server.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Yu and Rechterman before him/her at the time of invention was made, to incorporate the features of Rechterman into Yu because Rechterman’s teaching provides techniques that provide advantages for multiple datacenter website hosting (Rechterman, para [0005]).

Regarding claim 2 (Previously Presented), Yu as modified by Rechterman teaches claim 1, Yu further teaches wherein the runtime is hosted by the backend-as-a-service program (para [0080], wherein the process service module reads on the backend-as-a-service program hosting the runtime).

Regarding claim 3 (Previously Presented), Yu as modified by Rechterman teaches claim 1, Rechterman further teaches wherein executing the backend-as-a-service program comprises: causing the host code to load the custom code into the runtime while the runtime is running to provide the one or more custom backend features that are defined by the custom code to the corresponding application (para [0058], “…and hosting the customer website(s) 160 on at least one hosting server 120 in the first datacenter 100 and at the least one hosting server 120 in the second datacenter 110 (Step 740).” wherein the hosting indicates that hosting server/code load the backend code into the runtime. For motivation to combine, refer to office action regarding claim 1).

Regarding claim 4 (Currently Amended), Yu as modified by Rechterman teaches claim 1, Yu further teaches wherein enabling the developer to access the custom code without enabling the developer to access the host code comprises: AMENDMENT AND REPLYPage 3 
enabling the developer to change the custom code without enabling the developer to change the host code that hosts the custom code (para [0081], “…A process service module may comprise one or more APIs operative to create, read, update, delete, invoke and/or stop one or more processes.”).

Regarding claim 5 (Currently Amended), Yu as modified by Rechterman teaches claim 1, Yu further teaches wherein enabling the developer to access the custom code without enabling the developer to access the host code comprises: 
enabling the developer to access the custom code while preventing the developer from having access to the host code that hosts the custom code (para [0080], wherein the process service module reads on the host code defining a runtime, the developer is .

Regarding claim 6 (Currently Amended), Yu as modified by Rechterman teaches claim 1, Yu further teaches wherein executing the backend-as-a-service program comprises: 
executing the custom code to provide a custom backend feature of performing authentication of the developer to the corresponding application (para [0067], “Regarding the task of assign permissions to roles, certain elements in a UI of BaaS are enabled only if the user has particular permissions…” wherein the particular permissions read on authentication of the developer. ), Rechterman teaches wherein the custom feature is included among the one or more custom backend features that are defined by the custom code  (para [0062], “FIG. 8 illustrates an alternate embodiment of the method illustrated in FIG. 7, further comprising the steps of receiving (perhaps via at least one routing server 300), a request for a plurality of content from the customer website(s) 160 (Step 800)…” wherein the datacenter reads on the backend-as-a-service program. This paragraph indicates that the customer websites provide custom backend features. For motivation to combine, refer to office action regarding claim 1).

Regarding claim 7 (Previously Presented), Yu as modified by Rechterman teaches claim 1, Rechterman further teaches wherein executing the backend-as-a-service program comprises: 
executing the custom code to provide a custom backend feature of providing storage that is usable by the corresponding application to store and access data, wherein the custom feature is included among the one or more custom backend features that are defined by the custom code (para [0062], “…depending on which datacenter is determined to provide a quicker request response (the request may be routed to the quicker-responding datacenter) (Step 810), and returning the content to the requester, perhaps by a hosting server 120 in the responding datacenter (Step 820).” For motivation to combine, refer to office action regarding claim 1).

Regarding claim 8 (Previously Presented), Yu as modified by Rechterman teaches claim 1, Rechterman further teaches wherein the custom code is a script (para [0039], “The hosting services website 130 may be configured to implement customer website 160 hosting in the described datacenters (100 and/or 110) and may comprise any software and/or script that, when executed by a microprocessor on a client or server, may provision at least one hosting server 120 in the first datacenter 100, at least one hosting server 120 in the second datacenter 110, or both …” For motivation to combine, refer to office action regarding claim 1)

Regarding claim 9 (Currently Amended), Yu as modified by Rechterman teaches claim 1, Rechterman further teaches wherein receiving the custom code from the developer comprises: 
receiving the custom code that has been pushed by a processing system associated with the developer to be incorporated into the backend-as-a-service program (para [0055], “Viable data transfer methods can generally be classified in two categories: (1) "pull-based" data transfers where the receiver initiates a data transmission request; and (2) "push-based" data transfers where the sender initiates a data transmission request. Both types are expressly included in the embodiments illustrated herein…” para [0062], “FIG. 8 illustrates an alternate embodiment of the method illustrated in FIG. 7, further comprising the steps of receiving (perhaps via at least one routing server 300), a request for a plurality of content from the customer website(s) 160 (Step 800)…” For motivation to combine, refer to office action regarding claim 1).

Regarding claim 10 (Previously Presented), Yu as modified by Rechterman teaches claim 1, Rechterman further teaches further comprising: 
loading the custom code dynamically in the runtime based at least in part on receipt of a request for the backend service from the corresponding application ((para [0062], “…depending on which datacenter is determined to provide a quicker request response (the request may be routed to the quicker-responding datacenter) (Step 810), and returning the content to the requester, perhaps by a hosting server 120 in the 

Regarding claim 11 (Currently Amended), it is directed to One or more servers to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 11. Note that, Yu teaches One or more servers (Fig. 1).

Regarding claim 12 (Previously Presented), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 13 (Previously Presented), it recites same features as claim 3, and is rejected for the same reason.

Regarding claim 14 (Currently Amended), it recites same features as claim 4, and is rejected for the same reason.

Regarding claim 15 (Currently Amended), it recites same features as claim 5, and is rejected for the same reason.

Regarding claim 16 (Currently Amended), it recites same features as claim 6, and is rejected for the same reason.

Regarding claim 17 (Currently Amended), it recites same features as claim 7, and is rejected for the same reason.

Regarding claim 18 (Currently Amended), it recites same features as claims 8 and 9, and is rejected for the same reason.

Regarding claim 19 (Currently Amended), Yu as modified by Rechterman teaches claim 11, Rechterman further teaches wherein the one or more processors are configured to execute the custom code in response to an HTTP request from a processing system associated with the developer (para [0049], “…The content request may be in any form known in the art or developed in the future including, but not limited to HTTP, File Transfer Protocol (FTP), and/or Transmission Control Protocol (TCP/IP).” For motivation to combine, refer to office action regarding claim 1).

Regarding claim 20 (Currently Amended), it is directed to A computer program product to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 20. Note that, Yu teaches A computer program product (Figs. 1-2, para [0009]).

Response to Arguments
Applicant's arguments regarding art rejections filed 3/19/2021 have been fully considered and are moot upon new ground(s) of rejections made in this office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192
/S. SOUGH/SPE, Art Unit 2192